IGS Realty Co., L.P. v Brady (2017 NY Slip Op 02911)





IGS Realty Co., L.P. v Brady


2017 NY Slip Op 02911


Decided on April 13, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 13, 2017

Andrias, J.P., Kapnick, Webber, Kahn, JJ.


3729 603561/09

[*1]IGS Realty Co., L.P., Plaintiff-Respondent,
vJames H. Brady, Defendant-Appellant.


James H. Brady, appellant pro se.
Goldsmith & Fass, New York (Robert N. Fass of counsel), for respondent.

Order, Supreme Court, New York County (Barry R. Ostrager, J.), entered on or about August 25, 2015, which, to the extent appealed from as limited by the briefs, denied the branch of defendant's motion that sought to set aside the jury verdict in plaintiff's favor and to award judgment in his favor or order a new trial, unanimously affirmed, without costs.
The motion court properly denied defendant's posttrial motion (see CPLR 4404). Defendant failed to preserve for appellate review his challenges regarding the jury charges and the verdict sheet interrogatories, because at trial he never objected to the charges or to the verdict sheet (Ganaj v New York City Health & Hosps. Corp., 130 AD3d 536 [1st Dept 2015]; CPLR 4110—b, 4111[b]).
The jury's verdict was not against the weight of the evidence (Killon v Parrotta, 28 NY3d 101, 107 [2016]). Nor was the verdict against public policy. The leases entered into by defendant's corporations were not illegal contracts (see McConnell v Commonwealth Pictures Corp., 7 NY2d 465, 469 [1960]). Plaintiff did not lease the premises for an illegal use, nor were the leases procured through any criminal acts (id.).
We have considered defendant's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 13, 2017
CLERK